— In an action, inter alia, for specific performance of an option to purchase a 50% interest in a certain business, the defendant appeals from a judgment of the Supreme Court, Nassau County (Galasso, J.), dated September 8, 2009, which, after a nonjury trial, is in favor of the plaintiffs and against it, awarding the plaintiffs specific performance.
Ordered that the judgment is affirmed, with costs.
In reviewing a determination made after a nonjury trial, the power of this Court is as broad as that of the trial court, and this Court may render the judgment it finds warranted by the facts, bearing in mind that in a close case, the trial judge had the advantage of seeing the witnesses (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; Stevens v State of New York, 47 AD3d 624, 625 [2008]; 779 E. N.Y. Ave. Assoc., LLC v Gurary, 31 AD3d 627, 628 [2006]). Here, we find no reason to disturb the Supreme Court’s determination awarding the plaintiffs specific performance of the subject option to purchase a 50% interest in a certain business. Angiolillo, J.P., Belen, Chambers and Roman, JJ., concur.